Citation Nr: 0203835	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  98-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a bilateral leg 
condition, to include as secondary to back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to May 
1954.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
in which the RO determined that new and material evidence had 
not been submitted to reopen claims of entitlement to service 
connection for a back disability and for a bilateral leg 
condition characterized as "paresthesias/neuropathies" of 
the lower extremities.  The veteran timely perfected an 
appeal to the Board. 

In December 1999, the Board denied the claims noted above.  
Subsequently, the veteran, through his representative, 
submitted a request for reconsideration of the Board 's 
December 1999 decision.  In March 2001, the Board vacated its 
December 1999 decision; at that time, the Board also remanded 
the issues to the RO for additional development 
(specifically, to obtain outstanding VA medical treatment 
records) and adjudication.  After accomplishing the 
additional development, the RO continued the denial of the 
claims, and has since returned them to the Board for further 
appellate consideration.

The Board's decision on the petition to reopen the claim for 
service connection for a back disability is set forth below.  
As explained in the remand following the Order portion of the 
decision, the Board has recharacterized the issue involving 
service connection for a bilateral leg condition as a de novo 
claim, rather than as a petition to reopen a previously 
denied claim.  


FINDINGS OF FACT

1.  In an October 1982 rating decision, the RO denied service 
connection for a back disability; although notified of the 
denial in November 1982, the veteran did not appeal the 
decision.  

2.  No new medical evidence associated with the claims file 
since the October 1982 denial bears directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the claim for service 
connection.


CONCLUSIONS OF LAW

1.  The October 1982 rating decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001).

2.  Evidence received since October 1982 is not new and 
material, and the veteran's claim for service connection for 
a back disability is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2001).

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminates the well grounded claim requirement, 
and redefines VA's obligations with respect to notifying and 
assisting a claimant.  See Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  
Pertinent regulations that implement the Act recently were 
finalized.  See 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(to be promulgated at 38 C.F.R. §§ 3.102, 3.156 and 3.159).  

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the back disability claim at this juncture, and 
that all notification and development action needed to render 
a fair decision on that issue has been accomplished.

The claim for service connection for a back disability 
previously had been considered and denied.  In an October 
1982 rating decision, the RO denied, inter alia, service 
connection for a back disability.  The veteran then asserted 
that he had a back disability that began in service in 1953, 
and that he was treated for the condition in Japan.  However, 
at the time of the RO's October 1982 denial, the documentary 
evidence that had been associated with the claims file 
consisted of service medical records that, collectively, 
revealed no specific findings or diagnosis of any back 
disability, to include a 1953 x-ray that showed no 
significant abnormalities of the lumbar spine and records 
showing that he was involved in an automobile accident 
suffering a contusion of the jaw and a possible hematoma of 
the right thigh; private medical records; and a VA 
examination report.  A June 1982 report of medical 
examination by C.N. Wright, M.D., includes a reported history 
of back pain since March 1982 with recent numbness, and a 
diagnosis of paresthesia of the legs and toes, etiology 
undetermined. In an August 1982 VA orthopedic examination 
report, the veteran had complaints of lower back pain and a 
feeling of numbness in his legs and toes; the diagnoses were 
a history of paresthesia of the legs and low back pain, 
etiology undetermined.  

In denying the claim for service connection in October 1982, 
the RO noted that there were no findings, diagnosis, or 
treatment concerning a back disability in the veteran's 
service medical records.  Although notified of the RO's 
October 1982 denial in November 1982, the veteran did not 
appeal.  

In February 1997, the veteran filed a statement indicating, 
among other things, that he wanted service connection for a 
back condition, and requested that his claim for that benefit 
be reopened.  The denial of that claim culminated in the 
current appeal on this issue.  Thus, the laws and regulations 
governing finality and reopening of previously disallowed 
claims are pertinent to consideration of the veteran's 
petition to reopen the claim for service connection for a 
back disability.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Because the 
veteran did not initiate an appeal following the November 
1982 notification of the denial of the claim for service 
connection for a back disability, the claim is final on the 
basis of the evidence then of record.  

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [Parenthetically, the Board notes that the 
regulations implementing the VCAA includes a revision of 
38 C.F.R. § 3.156.  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Because the petition to reopen in this appeal was 
filed prior to August 29, 2001, the Board will apply the 
version of 3.156(a) in effect prior to August 29, 2001 (at 
time of the RO's November 1993 denial of the claim that is 
currently on appeal); that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.]

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (here, the RO's August 1986 denial) 
in determining whether a claim must be reopened.  See Evans 
v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence associated with the claims file since the October 
1982 rating decision includes a letter from Dr. Wright, dated 
July 1983; the reports of medical examinations conducted by 
Dr. Wright in July 1984 and December 1984; reports of VA 
examinations conducted in November 1984 and July 1988; a 
radiology report from Albemarle Hospital, dated January 1988; 
a copy of a service medical record, dated in January 1954; 
and VA treatment records, dated July 1984 through August 
2000.  Also of record are various statements filed by the 
veteran and his representative in support of the veteran's 
claim.  

The copy of the January 1954 service medical record shows 
that the veteran was involved in an automobile accident 
resulting in a contusion of the jaw and possible hematoma of 
the right thigh muscles.  

In a July 1983 letter, Dr. Wright stated that, due to an old 
back injury and leg problems, the veteran should never climb 
ladders or do any type of activity that is not on the ground 
level.  In July 1984, Dr. Wright examined the veteran once 
again.  Dr. Wright referred to documentation from the Social 
Security Administration that reported the veteran's medical 
history and that he had complaints of, among other things, 
right leg and heel pain, and recommended that the veteran be 
examined by a Neural and Vascular Surgeon for polyneuritis 
and or peripheral vascular disease.  Additionally, in his 
December 1984 medical examination report, Dr. Wright noted 
that the veteran had complaints of pain with paresthesia, 
numbness in the legs and toes, and tenderness in the 
sacroiliac joint space.  Diagnosis included sciatic neuritis 
and sacroiliac arthritis.  

The November 1984 VA examination report reflects the 
veteran's complaints of "little feeling" below his left 
ankle, weakness in the lower extremity, numbness in his left 
hand, joint pains, and muscle cramps.  The veteran also 
stated that he walked with a wide-based gait and often bumped 
into doors.  Examination revealed that the veteran was well 
developed, well nourished, and in no distress.  The veteran's 
speech was slow, but clear.  The cranial nerves were intact, 
there was no Marcus-Gunn pupil and both fundi were normal.  
Motor function appeared normal, except weakness in the upper 
extremities.  The tendon reflexes were brisk in both upper 
extremities.  Testing sensation was difficult because of 
position sense, which was absent in the toes with traditional 
testing, but Romberg was normal.  The examiner concluded that 
the veteran may have a mild peripheral neuropathy, but 
thought most of his symptoms were functional.  The examiner 
further opined that the likely etiology was a long-standing 
alcoholic nutritional neuropathy, but if he had been alcohol 
free since 1975, it should have improved.

The report of a January 1998 x-ray of the pelvis and 
bilateral hips at Albemarle Hospital indicated that there 
were no abnormalities.

On VA examination in July 1988, the veteran reportedly had 
complaints of, among other things, numbness in his feet and 
legs that began in 1982, back symptoms that began in 1972, 
and that his feet and legs ached and gave out.  Examination 
revealed that the veteran's spine was straight.  Range of 
motion testing revealed flexion forward to 100 degrees, 
lateral flexion to 30 degrees each way, and backward 
extension to 20 degrees.  X-rays revealed a depression of the 
superior surface of L1 with some anterior osteophytes 
bridging to T12.  Diagnoses included old compression fracture 
of L1 with chronic lumbar strain, paresthesias of the legs, 
and possible alcohol related neuropathy.

VA treatment records, dated from July 1984 through August 
2000, show that the veteran had complaints of, among other 
things, of pain and numbness in his lower back, hips and 
legs, a history of chronic neuropathy in the legs and feet, 
decreased sensation in the legs, and weakness.  X-rays taken 
in December 1987 revealed a wedging of the superior margin of 
L1 that did not appear to be of recent origin, but vertebral 
body heights, interspaces, and alignment were otherwise well-
maintained.  Diagnosis included lower back pain, bilateral 
peripheral neuropathy secondary to alcohol abuse, 
degenerative joint disease of the spine and left hip, and 
severe denervation of the left L5 and S1 muscle groups 
suggesting a centrally located type of lesion rather than 
peripheral denervation.

The Board notes that the January 1954 service record was a 
part of the veteran's original service medical records 
included in the claims file at the time of the October 1982 
rating decision.  As it is duplicative of evidence previously 
of record (and, presumably, considered), such evidence is, by 
definition, not "new."  However, the remainder of the 
medical evidence associated with the claims file since 
October 1982 is "new" in the sense that it was not of 
record at the time of the prior final decision.  That 
notwithstanding, the Board finds that such evidence is not 
"material" for purposes of reopening the claim for service 
connection for a back disability.  

As indicated above, in October 1982, the RO essentially 
denied the claim because there was no evidence of a nexus 
between the back condition shown post-service and the 
veteran's military service.  Unfortunately, the record still 
includes no competent evidence to establish such a 
relationship.  Clearly, the medical evidence submitted since 
October 1982 reflects that the veteran continues to receive 
medical treatment for a back disability post service; 
however, none of this evidence even suggests a nexus between 
a current back disability and any incident of service, to 
include the veteran's involvement in the January 1954 
automobile accident.  There simply is no competent evidence 
linking any current back disability to his military service.  

The veteran's assertions likewise provide no basis to reopen 
the claim.  While the veteran may well believe that he 
currently has a back disability that began during, or as a 
result of his military service, as a lay person without 
medical training and expertise, he is not competent to offer 
an opinion on medical matters, such as, in this case, the 
etiology of his low back disability.  See Jones v. Derwinski, 
7 Vet. App. 134, 137 (1994): Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Hence, even if his present assertion 
that he injured his back in the in-service accident 
automobile accident were accepted as credible, his claim 
still could not be reopened, in the absence of medical 
evidence of a relationship between such injury and a current 
disability.  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Hence, where, as 
here, resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the new evidence associated with the claims file since the 
October 1982 rating decision, when viewed either alone or in 
light of the evidence previously of record, tends to 
medically indicate that a back disability was incurred or 
aggravated during the veteran's military service.  As such, 
none of this evidence is new and material for the purpose of 
reopening the claim, and the October 1982 denial of the claim 
remains final.

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
enacted during the pendency of the appeal.  The Board points 
out, however, that the VCAA expressly provides that nothing 
in the Act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (codified at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  
Because the veteran has not presented new and material 
evidence to reopen any of his claims, it does not appear that 
the duty to assist and notification provisions of the Act are 
applicable to these issues.  Moreover, as indicated above, 
because the petitions to reopen were filed prior to August 
29, 2001, any duties set forth in the revised version of 
38 C.F.R. § 3.156(a), promulgated pursuant to the Act, are 
not applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the issue under consideration has been 
accomplished.  In this regard, the Board notes that the 
veteran and his representative have been put on notice as to 
the basis for the denial of the claim, and, hence, what is 
needed to support the application to reopen the claim.  They 
also have been afforded various opportunities to present 
evidence and argument in support of the petition to reopen, 
and there is no indication that there is any existing 
evidence outstanding that is needed to fairly adjudicate the 
claim-i.e., missing records that tend to show that the 
veteran's current low back condition is related military 
service, to include the veteran's automobile accident 
therein.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette, 8 Vet. App. at 77-78.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 


ORDER

As new and material evidence with respect to the claim for 
service connection for a back disability has not been 
presented, that claim is not reopened, and the appeal as to 
that issue is denied.


REMAND

The veteran further claims that the RO erred by failing to 
grant service connection for a bilateral leg disability.  

In adjudicating the claim on appeal, the RO (and, previously, 
the Board) characterized the issue involving 
paresthesia/neuropathy of the lower extremities as a petition 
to reopen.  However, careful review of the claims file 
reveals that there is no prior final denial on that issue.  

In the October 1982 rating decision that denied service 
connection for a back disability, no leg disability was 
listed among the cited issues for consideration.  However, 
the RO cited to the medical finding of paresthesia of the 
legs in a 1982 medical record, and listed, along with low 
back pain, "history of paresthesia of the legs" as a 
nonservice-connected condition (on the last page of the 
rating decision).  It is arguable, then, that in October 
1982, the RO adjudicated, and denied, paresthesia of the 
legs.  Significantly, however, the only issue involving 
service connection addressed in the November 1982 
notification of denial was for a back condition, and the 
claims file reflects no other letter from the RO that can be 
construed as providing notice of any October 1982 denial of a 
leg disability.  Under these circumstances, the Board finds 
that the time period for filing a notice of disagreement (the 
first step in the appeal process) did not begin to run; 
hence, the October 1982 decision did not become final, and de 
novo consideration is appropriate.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  This is true 
notwithstanding the fact that, in a February 1997 statement, 
the veteran indicated that he desired to "reopen" his claim 
for service connection for back and bilateral leg 
disabilities.  In this context, the governing legal 
authority, and not the words a claimant uses to file a claim, 
is controlling.  

Because the RO has not had an opportunity to review, de novo, 
the claim involving a bilateral leg disability on both a 
direct basis and, as indicated in the veteran's February 1997 
claim (but not adjudicated by the RO), as secondary to a back 
disability, a remand for the RO to do so, in the first 
instance, will avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
also finds that additional development on the matter of 
service connection for a bilateral leg disability on a direct 
basis is warranted.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.

The veteran claims that a bilateral leg condition is the 
result of his in-service accident.  His service medical 
records refer to a contusion of the hip (following the 
January 1954 accident), and post-service diagnoses include 
both paresthesia and neuropathy involving the lower 
extremities.  However, the record includes no medical opinion 
addressing the relationship, if any, between any current 
bilateral leg disability and the in-service accident or any 
other incident of the veteran's military service.  Hence, 
such an opinion should be obtained on remand.

Prior to arranging for the veteran to undergo medical 
examination, the RO should obtain and associate with the 
record all outstanding medical records from the VA Medical 
Center (VAMC) in Durham, North Carolina.  The Board notes 
that, in response to a prior request by the RO, in August 
2001, that facility sent some records but included a 
statement that other notes were in the computer system; no 
additional records from that facility have been received, to 
include any that have since been generated.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the claims file any notice(s) of the 
examination sent to the veteran.

The Board notes that the actions identified herein are 
consistent with the duties imposed by the Act.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
Act has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act.

Accordingly, the matter remaining on appeal is hereby 
REMANDED to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment 
from the Durham VAMC.  

2.  After associating with the claims 
file all available medical records, the 
RO should arrange for the veteran to 
undergo VA neurological examination to 
determine the nature and etiology of any 
currently diagnosed bilateral leg 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All tests and studies 
should be accomplished, and all clinical 
findings should be set forth in detail 
and clinically correlated to a specific 
diagnosis.  The examiner should 
specifically indicate whether the veteran 
has paresthesia and neuropathy of the 
lower extremities.  

After examination of the veteran and 
review of his pertinent medical history 
and assertions, the examiner should 
render an opinion, for each diagnosed 
disability, as to whether such disability 
is, as least as likely as not, due to 
injury or disease during the veteran's 
active military service, to include in 
connection with the January 1954 
automobile accident.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record and/or pertinent medical 
authority, as appropriate) should be set 
forth in a legible report.

3.  If the veteran fails to report to the 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.   See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended at 38 C.F.R. §§ 
3.102 and 3.159), are fully satisfied.

6.  After completing all requested 
development action, and any other 
development and/or notification action 
indicated, the RO should adjudicate the 
claim for service connection for a 
bilateral leg disability on both a direct 
basis and as secondary to back 
disability.  The RO must provide full 
reasons and bases for its determinations.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) (to include all additional 
evidence and pertinent legal authority 
considered, including that governing 
secondary service connection), and afford 
them the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the RO for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



